PER CURIAM.
This disciplinary matter is before the Court on the second petition of Dale A. Calomeni (State Bar No. 105311) for voluntary discipline for conduct involving three clients.
The Court previously rejected his first petition addressing the same conduct, which violated Rules 1.2, 1.15 (I), and 5.3 (d) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). See In the Matter of Calomeni, 293 Ga. 76 (743 SE2d 424) (2013). We rejected the first petition because the sanction sought — a Review Panel reprimand — was not appropriate “inasmuch as the violations concern the mishandling of funds held in trust for a client, exposing clients to improper contact with disbarred lawyers, and pressing forward with lawsuits in the courts contrary to the direction of the client,” and noted that “at the least, they warrant a sanction rendered in plain sight of the community in which Calomeni practices law.” Id. at 77.
Calomeni has filed an identical petition, including pointing out in mitigation that he has no previous disciplinary record, that he has reimbursed his clients in full, and that he has terminated the disbarred lawyer. He now agrees to accept sanctions ranging from the imposition of a public reprimand to a suspension up to six months. The State Bar has no objection to the petition.
Having considered the petition, we agree that the imposition of a six-month suspension is the appropriate sanction in this matter, considering that the purposes of lawyer discipline are to protect the public from attorney misconduct and to promote public confidence in the legal profession. See, e.g., In the Matter of Skandalakis, 287 Ga. 865, 866 (621 SE2d 750) (2005). Therefore, we accept Calomeni’s petition for voluntary discipline and order that he be suspended from the practice of law in this State for six months, effective as of the date of this opinion. Calomeni is reminded of his duties pursuant to Bar Rule 4-219 (c).

Petition for voluntary discipline accepted. Six-month suspension.


All the Justices concur.

*674Decided September 23, 2013.
Spencer Law, David S. Lipscomb, for Calomeni.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.